Per Curiam.

The issue herein is whether the grant of summary judgment in favor of the manufacturer was correct. We hold it was.
The trial court’s basis for granting summary judgment in favor of the manufacturer was that the press had been substantially altered and that there was insufficient proof to hold K.R. Wilson liable for an averred design defect in the unaltered portion of the machine. In Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317 [4 O.O.3d 466], it was held in paragraph three of the syllabus that a change in the activation mechanism of a power punch press was a “ ‘substantial change.’ ” Accordingly, the manufacturer could not be held liable where it had no knowledge, let alone control, over the subsequent substantial change.
In the instant case both parties virtually concede that the replacement of the entire electrical system with an activation mechanism is a substantial change. After reviewing the testimony of appellee’s witness, plant maintenance supervisor, Thomas Bell, the trial court stated “that reasonable minds could only conclude that the cause of the accident had to be connected in some way with the activation system of the power press. The Court is convinced that the only logical way for a machine to activate is through its system of wiring and controls making up the activation system.”
Appellant made no attempt to rebut the deposition testimony of Bell. Appellant offered no depositions, no witnesses and no affidavits to support his own position. Civ. R. 56(E) states in pertinent part:
*11“* * * When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleadings, but his response, by affidavit or as otherwise provided in this rule, must set forth specific facts showing that there is no genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.” At the very least, appellant was obligated to go beyond the mere allegation of wrongdoing. He did not do so.
In Cremeans v. International Harvester Co. (1983), 6 Ohio St. 3d 232, this court held that “* * * a defendant will be subject to liability if the plaintiff proves, by using relevant criteria, that the product design is in a defective condition because the benefits of the challenged design do not outweigh the risks inherent in such design. (Knitz v. Minster Machine Co. [1982], 69 Ohio St. 2d 460 [23 O.O.3d 403], approved and followed.)” (Emphasis added.) In the instant case plaintiff has made no effort to prove his allegation of design defect by making a prima facie showing that the risks in the machine’s design outweighed the benefits.
If we were to reverse the court of appeals based on the showing made by the plaintiff herein, we would truly have reached the scenario envisioned by Justice Holmes in his dissent in Cremeans, at page 238, where “* * * summary judgment for a defendant would never be possible since the plaintiff need only assert that a given product is defectively designed and that he was injured by it.” This we decline to do.
There should be no doubt that resting on mere allegations against a motion for summary judgment and eschewing the mandate of Civ. R. 56(E) is insufficient. See, e.g., Savransky v. Cleveland (1983), 4 Ohio St. 3d 118; Harless v. Willis Day Warehousing Co. (1978), 54 Ohio St. 2d 64 [8 O.O.3d 73]; North v. Pennsylvania R.R. Co. (1967), 9 Ohio St. 2d 169 [38 O.O. 2d 410]; Dome Laboratories v. Farrell (Alaska 1979), 599 P.2d 152; Livingston v. Begay (1982), 98 N.M. 712, 652 P.2d 734; and Seeborg v. General Motors Corp. (1978), 284 Ore. 695, 588 P. 2d 1100.
With respect to the second issue presented by appellant, as to the manufacturer’s averred negligence in failing to warn of the dangers of the trim press, we are compelled to follow paragraph four of the syllabus in Temple v. Wean United, Inc., supra:
“There is no duty to warn extending to the speculative anticipation of how manufactured components, not in and of themselves dangerous or defective, can become potentially dangerous dependent upon their integration into a unit designed and assembled by another.”
Insofar as appellant has failed to go beyond allegations of defects or dangers we cannot place appellee manufacturer in the position of being strictly liable for the alterations of third and fourth parties to the original sale. This is particularly true where no prima facie case has been made beyond the bare allegation that appellee’s machine was defectively designed.
*12For the reasons stated hereinabove, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and Wise, JJ., concur.
C. Brown, J., dissents.
Wise, J., of the Fifth Appellate District, sitting for J. P. Celebrezze, J.